t c memo united_states tax_court w russell van camp and teresa van camp petitioners v commissioner of internal revenue respondent docket nos 12109-10l 12110-10l filed date robert e kovacevich for petitioners catherine lee campbell for respondent memorandum opinion swift judge petitioners petitioned the court for review of determinations of respondent’s office of appeals appeals_office sustaining 1these cases are consolidated for purposes of trial briefing and opinion three notices of federal_tax_lien filing and a proposed levy relating to petitioners’ unpaid federal_income_tax for and the issue we decide is whether an alleged new changed circumstance a lawyer’s disbarment might justify a remand of these consolidated cases to the appeals_office for further hearing background these consolidated cases were submitted under rule at the time petitioners filed their petitions they resided in spokane washington for many years petitioner w russell van camp was a practicing attorney he apparently earned substantial income and invested in and owned real_estate in a washington state disbarment proceeding was initiated against mr van camp during pendency of the disbarment proceeding mr van camp was allowed to continue to practice law on date respondent mailed to petitioners two notices of federal_tax_lien filing and your right to a hearing under sec_6320 regarding petitioners’ unpaid federal_income_tax for both and 2all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure on date petitioners filed a form request for a collection_due_process or equivalent_hearing regarding these notices of filed tax_liens on date respondent mailed to petitioners a notice_of_federal_tax_lien filing and a notice_of_intent_to_levy along with a notice of your right to a hearing under sec_6320 and sec_6330 regarding their unpaid federal_income_tax for on date respondent’s settlement officer held a telephone collection_due_process cdp hearing with petitioners’ attorney mr kovacevich regarding the tax_lien_filing notices for and on date petitioners filed a form regarding the tax_lien and levy notices relating to their unpaid tax on date respondent’s settlement officer held a telephone cdp hearing with petitioners’ attorney regarding the tax_lien_filing and levy notices for at one point during the appeals hearing petitioners’ attorney and respondent’s settlement officer were close to finalizing an installment_agreement under which petitioners would make an initial payment of dollar_figure and be allowed to make monthly payments of dollar_figure on their outstanding federal_income_tax for and under the proposed installment_agreement respondent would not release the tax_liens that had been filed against petitioners but respondent would hold off on the proposed levy however on date before final approval and implementation of the installment_agreement petitioners’ attorney informed the settlement officer that petitioners’ financial affairs were going from bad to worse and that petitioners would not be able to pay anything under an installment_agreement petitioners’ attorney did not explain to respondent’s settlement officer the specific reason petitioners would not be able to pay anything under an installment_agreement namely the imminent disbarment of mr van camp respondent’s settlement officer then informed petitioners’ attorney that because of his representations that petitioners would not be able to pay anything under an installment_agreement notices of determination would be issued sustaining all of respondent’s collection actions--the tax_lien filings for and and the levy for the records in the above appeals hearings indicate that at that time petitioners’ attorney did not ask for more time made no effort to present new financial information to respondent’s settlement officer made no effort to renegotiate the terms of the pending installment_agreement and did not make an offer-in-compromise on petitioners’ behalf respondent’s settlement officer made no further attempts to process the installment_agreement that had been discussed and on date the appeals_office issued notices of determination to petitioners sustaining respondent’s tax_lien filings and proposed levy on date action in the disbarment proceeding against mr van camp was taken by the washington state supreme court--effective immediately he was disbarred from practicing law in the state of washington in re disciplinary proceeding against w russell van camp p 3d wash discussion petitioners do not dispute their unpaid tax_liabilities for and and they do not contend that respondent’s settlement officer abused his discretion or that any procedural or legal requirements were not met in the cdp hearings that were held rather petitioners argue that this matter should be remanded to the appeals_office in light of a significant change in their financial circumstances--namely mr van camp’s disbarment on date remand of a cdp case to the appeals_office may be appropriate in limited circumstances where there occurred some omission or error in the original hearing or in the record of the hearing 131_tc_197 117_tc_183 med practice solutions llc v commissioner tcmemo_2009_214 these cases present no such circumstance and respondent argues that as a matter of law we have no authority to remand a cdp case to the appeals_office on the basis of a change in a taxpayer’s financial circumstances that occurred after the cdp hearing was completed where the appeals_office did not abuse its discretion and where there is no ambiguity or omission in the administrative record before the court respondent also argues that on the facts of these cases the information provided to the settlement officer by petitioners’ attorney on date that they would not be able to pay anything due under an installment_agreement constituted a disclosure to the settlement officer of their changed and dire financial situation and an abandonment of the then-pending installment_agreement we agree with respondent on this factual point as respondent explains on date when petitioner’s counsel informed the settlement officer that petitioners would not be able to pay anything under an installment_agreement e ssentially petitioners withdrew the proposed collection alternative the pending installment_agreement and offered no substitute resolution although petitioners’ attorney did not explain to respondent’s settlement officer the specific reason for petitioners’ inability to pay anything under an installment_agreement the fact thereof was disclosed before conclusion of the cdp proceedings and we reject petitioners’ attempt now to have mr van camp’s disbarment treated as a change_of circumstance because petitioners’ inability to pay was disclosed to respondent’s settlement officer and because the proposed installment_agreement was abandoned by petitioners before issuance of the notices of determination there are no changed circumstances on which to base a remand even assuming we have the legal authority to do so with regard to respondent’s legal argument we note generally that our jurisdiction in cdp cases is limited to a review of the commissioner’s cdp determinations sec_6330 once the cdp hearing is concluded the statutory scheme provides a separate venue for review of a new collection alternative or to address a material_change in a taxpayer’s financial circumstance-- namely an appeal to the appeals_office under its retained jurisdiction provided in sec_6330 the exercise of retained jurisdiction by the appeals_office does not constitute a continuation of the original cdp proceeding and the limitations periods that are suspended during cdp hearings are not suspended during review under sec_6330 the commissioner’s decisions made under sec_6330 cannot be appealed to this court see sec_301_6320-1 q a-h2 proced admin regs sec_301_6330-1 q a-h2 proced admin regs consideration and hearings under sec_6330 are subsequent to and separate from the original cdp hearing and are solely administrative respondent disagrees with petitioners and with a suggestion made in a number of our opinions that we have the authority to remand cdp cases to the appeals_office merely where a remand may be regarded as helpful necessary productive and or due to changed circumstances see eg 130_tc_79 n 117_tc_183 kuretski v commissioner tcmemo_2012_262 at churchill v commissioner tcmemo_2011_182 respondent contends that absent the exercise of an abuse_of_discretion by the settlement officer or a defective or incomplete administrative record this court lacks any remand authority in cdp cases in light of our factual resolution of the issue before us in these cases we do not address that legal question to reflect the foregoing decisions will be entered for respondent
